Title: To George Washington from William Greene, 5 November 1779
From: Greene, William
To: Washington, George


        
          Sir
          Warwick State Rhode Island &c. Novr 5th 1779
        
        I most Sincerely Congratulate your Excellency Upon the Enemy’s having evacuated Rhode Island, but am sorry to be under the necessity of troubleing you with a resolution of the Council of War of this State, which I Take the liberty to enclose, by which you will Please to Observe the distresed Situation the Inhabitants of those Towns must labour under for want of their records. That I doubt not you will take every necessary measure that may tend to convince General Clinton of his Error in continuing to hold them, as they certainly cannot be of any use to the Enemy, exclusive of the Pleasure they enjoy in distresing Mankind who are not to be controuled by them. I am with every

Sentiment of respect Your Excellency’s most Obedient & most Humble Servt
        
          W. Greene
        
      